




UNIVERSAL DISPLAY CORPORATION
EQUITY COMPENSATION PLAN


EQUITY RETENTION AGREEMENT




This EQUITY RETENTION AGREEMENT (this “Agreement”), effective as of September
10, 2015 (the “Date of Grant”), is delivered by Universal Display Corporation
(the “Company”), to Julia J. Brown (the “Grantee”).
RECITALS
The Universal Display Corporation Equity Compensation Plan (the “Plan”) provides
for the grant of Stock Awards in accordance with the terms and conditions of the
Plan.
The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has determined that it is in the best interests of the shareholders
to make a significant Stock Award to the Grantee, subject to the restrictions
set forth in this Agreement, as an inducement for the Grantee to:
•
Devote substantial time and attention to promotion and development of the
Company at a time that is important for the future success of the Company;

•
Maintain a significant long-term ownership interest in the Company;

•
Continue in employment in order to ensure continuity of leadership and vision
for the Company; and thereby

•
Increase shareholder value.

The Committee has determined that the Stock Award is reasonable and appropriate
compensation for the services to be provided by the Grantee to the Company.
References in this Agreement to capitalized terms not defined herein shall have
the meanings given to those terms in the Plan.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:
1.Stock Award. As approved by the Committee, the Company hereby grants to the
Grantee 125,000 shares of common stock of the Company, subject to the terms,
conditions and restrictions set forth below and in the Plan (the “Stock Award”).

Page 1 of 5

--------------------------------------------------------------------------------




2.    Vesting and Restriction on Disposition of the Stock Award.
(a)    The Stock Award shall become vested according to the following schedule,
if the Grantee continues to be employed by the Company from the Date of Grant
until the applicable vesting date.
Vesting Date


Vested Shares
March 8, 2017
25,000
March 8, 2018
25,000
March 8, 2019
25,000
March 8, 2020
25,000
March 8, 2021
25,000



The vesting of the Stock Award shall be cumulative, but shall not exceed 100% of
the Stock Award.
(b)    Notwithstanding the foregoing, the Stock Award shall vest in accordance
with the terms of the Grantee’s Amended and Restated Change in Control Agreement
dated November 4, 2008, between the Company and the Grantee (the “Change in
Control Agreement”) in the event of a Change in Control, as defined in the
Change in Control Agreement (a “Change in Control”).
(c)    Subject to subsection (b) above and to the Committee’s discretion under
Section 8 of the Plan, if the Grantee ceases to be employed by the Company for
any reason before the Stock Award is fully vested, the shares of the Stock Award
that are not then vested shall be forfeited and must be immediately returned to
the Company. The Stock Award (whether or not vested) may also be forfeited under
the circumstances described in Section 4 below.
(d)    In no event may any unvested shares of the Stock Award be assigned,
transferred, pledged or otherwise disposed of or encumbered by the Grantee
before the shares vest. After shares of the Stock Award vest, the vested shares
(net of any applicable tax withholding) may not be assigned, transferred,
pledged or otherwise disposed of or encumbered by the Grantee until the one year
anniversary of the of vesting of said shares, except in the event of the
Grantee’s death or a Change in Control. With respect to each share subject to
the Stock Award, the “Restriction Period” is the period beginning on the Date of
Grant and ending on the first to occur of the one year anniversary of the date
of vesting of such share, the Grantee’s death or a Change in Control. Any
attempt to assign, transfer, pledge or otherwise dispose of or encumber the
shares contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon such shares, shall be null, void and without
effect.
3.    Issuance of Certificates.
(a)    Stock certificates representing the Stock Award, with appropriate legends
reflecting the restrictions under this Agreement, may be issued by the Company
to the Grantee or may be held in escrow by the Company during the Restriction
Period, as determined by the

Page 2 of 5

--------------------------------------------------------------------------------




Committee. When the Grantee obtains a vested right to shares of the Stock Award,
the Grantee shall have the right to receive a certificate representing the
vested shares (net of any applicable tax withholding), with appropriate legends
reflecting the restrictions under this Agreement. During the Restriction Period,
the Grantee shall receive any cash dividends with respect to the shares of the
Stock Award, may vote the shares of the Stock Award and may participate in any
distribution pursuant to a plan of dissolution or complete liquidation of the
Company. In the event of a dividend or distribution payable in stock or other
property or a reclassification, split up or similar event during the Restriction
Period, the shares or other property issued or declared with respect to the
Stock Award shall be subject to the same terms and conditions relating to
vesting and transfer as the shares to which they relate.
(b)    The Company’s obligation to deliver shares pursuant to the Stock Award
shall be subject to all applicable laws, rules and regulations and also to such
approvals by governmental agencies as may be deemed appropriate to comply with
relevant securities laws and regulations.
4.    Clawback. Notwithstanding any provisions of this Agreement to the
contrary, with respect to each share subject to the Stock Award (whether or not
vested), the share shall be forfeited, and must be immediately returned to the
Company, upon request by the Committee, in the event that, during the
Restriction Period for such share, (i) the Grantee materially breaches a written
non-competition, non-solicitation or confidentiality agreement between the
Grantee and the Company and the Grantee fails to cure the breach (if such breach
is curable) within 30 days after receiving written notice from the Company of
the breach; (ii) the Grantee commits an act of dishonesty, fraud, embezzlement
or theft in connection with his duties or in the course of the Grantee’s
employment with the Company; (iii) the Grantee is convicted of a felony or a
crime of moral turpitude; or (iv) the Grantee engages in actions that result in
a material restatement of the financial statements of the Company, except that
any “restatement” as defined herein shall not include a restatement due to
retrospective adoption of new accounting standards or changes or transactions
where GAAP requires retrospective adoption.
5.    Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the shares, (ii) changes in
capitalization of the Company, and (iii) other requirements of applicable law.
The Committee shall have the authority to interpret and construe the grant
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.
6.    Tax Withholding. Withholding for any federal, state, local or other taxes
required with respect to the vesting of the Stock Award shall be governed by the
Plan, except that the Grantee may elect to satisfy any tax withholding
obligation of the Company with respect to the Stock Award by having shares
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.
The Company shall establish procedures for such an election by the Grantee.

Page 3 of 5

--------------------------------------------------------------------------------




7.    No Employment or Other Rights. This grant shall not confer upon the
Grantee any right to be retained by or in the employ of the Company and shall
not interfere in any way with the right of the Company to terminate the
Grantee’s employment at any time. The right of the Company to terminate at will
the Grantee’s employment at any time for any reason is specifically reserved.
8.    Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without the Grantee’s consent.
9.    Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
10.    Notice. Any notice to the Company provided for in this instrument shall
be addressed to the Company care of the Vice President Legal at 375 Phillips
Boulevard, Ewing, New Jersey 08618, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Company, or to such other address as the Grantee may designate to the Company in
writing. Any notice shall be delivered by hand or by a recognized courier
service such as FedEx or UPS, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this instrument, and the Grantee has placed his signature hereon.
UNIVERSAL DISPLAY CORPORATION
By:     /s/ Sidney D. Rosenblatt    


Name:     Sidney D. Rosenblatt    


Title:     Executive Vice President and CFO    


Date:     September 11, 2015    






I, Julia J. Brown, hereby accept the grant of the Stock Award described in this
Agreement, and I agree to be bound by the terms of the Plan and this Agreement.
I hereby further agree that all of the decisions and determinations of the
Committee with respect to the Stock Award and this Agreement shall be final and
binding.





Page 4 of 5

--------------------------------------------------------------------------------




/s/ Julie Brown    
Grantee


September 11, 2015    
Date



Page 5 of 5